Case 2:16-cv-01895-SK Document 207 Filed 02/11/21 Page 1 of 1 Page ID #:3845




                                                                   JS-6




                  UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA


STILLWATER LTD,                            CASE NO. 2:16-cv-01895-SK
                   Plaintiff/
                   Counterclaim            JUDGMENT
                   Defendant,
             v.
ANTONIA BASILOTTA,
                   Defendant/
                   Counterclaimant.



      In accordance with the Court’s Findings of Fact and Conclusions of
Law (ECF 169), IT IS ADJUDGED that Defendant-Counterclaimant
Antonia Basilotta is entitled to declaratory relief in her favor on the first
claim of Plaintiff-Counter Defendant Stillwater Ltd, while Stillwater is
entitled to declaratory relief in its favor on its second claim.
      Furthermore, pursuant to the Order Adjudging Counterclaim and
Denying Request for Constructive Trust (ECF 206), IT IS ADJUDGED
that Defendant-Counterclaimant Antonia Basilotta is due $96,695.00 on
her accounting counterclaim.


DATED: February 11, 2021
                                            STEVE KIM
                                            U.S. MAGISTRATE JUDGE
